Order
PER CURIAM.
Deshonna L. Cole was convicted of failing to return leased or rented property in violation of section 578.150, RSMo 2000. Cole’s sole point on appeal is that the trial court erred in allowing the prosecutor to question Cole on cross-examination about the details of her prior convictions. Since there was no specific objection made by the defense counsel during cross-examination, this issue was not preserved for ap*725peal. We do not find that plain error review is warranted in this case.
Affirmed. Rule 30.25(b).